Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Amendments made to claims 30, 32 and 34, as well as the cancelation of claims 2-18 and 31, as filed on October 8, 2021, are acknowledged.
The amendment made to the specification is responsive.  The previous objection to the specification, as set forth in the Office action mailed on July 8, 2021, has been withdrawn.
Amendments made to claims 30, 32 and 34 are responsive.  The previous objections to the claims, as set forth in the office action mailed on July 8, 2021, have been withdrawn.
The amendment made to claim 30 have overcome the previous prior art rejections to the claim and its dependent claims as set forth in the Office action mailed on July 8. 2021.

Reasons for Allowance
Claims 1, 19-30 and 32-35 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claims 1 and 19-29, the reasons for allowance were included in the Office action mailed on July 8, 2021.

Regarding claims 32-35, they are dependent from claim 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JIONG-PING LU/
Primary Examiner, Art Unit 1713